Order filed January 6, 2022




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00695-CV
                                    ____________

       LG CHEM AMERICA, INC. AND LG CHEM, LTD., Appellants

                                          V.

                           JAVIER ZAPATA, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-03776

                                     ORDER

      No reporter’s record has been filed in this case. The court reporter informed
this court that appellants had not requested that the reporter’s record be prepared. On
December 6, 2021, the clerk of this court notified appellants that we would consider
and decide those issues that do not require a reporter’s record unless appellants,
within 15 days of notice, provided this court with proof that a request to prepare the
reporter’s record had been made and proof of payment or indigency. See Tex. R.
App. P. 37.3(c). Appellants filed no reply.
      Accordingly, we order appellants to file a brief in this appeal within twenty
days of the date of this order. If appellants fail to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                          2